HOUCK, J.
Epitomized Opinion
First Publication of «this Opinion
Giunca was convicted in Canton Municipal Court of the illegal possession of intoxicating liquor in violation of the Crabbe Act. Some distance from his residence, Giunca owned a garage in which was found several barrels of wine, which was made by him for beverage purposes for himself and family. The evidence disclosed that he gave a friend of his a drink of wine in the garage. The Crabbe Act provides that it shall be unlawful to manufacture, sell, or possess ■ any intoxicating liquors, and the word liquor shall be construed to include wine. The Common Pleas Court reversed the conviction. In reversing the judgment of the Common Pleas Court and affirming that of the Municipal Court, the Court of Appeals held:
1. A proper interpretation of the Crabbe Act leads to the conclusion that any intoxicating liquors, unlawfully manufactured or obtained for beverage purposes, are unlawfully possessed.
2. “Under the facts in this case, if the wine had been found in the private residence of defendant in error, or the garage in which it was found had been on his private residence lot, we are of the opinion that the possession of said wine would be unlawful.”